Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
As per the independent claims, the claim limitations toward “training one or more second models with the trained first model by minimizing a guide loss and maximizing a negative of the guide loss jointly with a normal loss for each second model, the guide loss evaluating dissimilarity in spike timing between the trained first model and each second model being trained, the minimizing the guide loss jointly with the normal loss for each second model configured to force spikes of the one or more second models to occur at a same timing with spikes from the first model”, is not explicitly taught by the record.  A representative prior art, Rao et al (10229672), teaches using a CTC model to generate a first approximation alignments – col. 3 lines 62-64; wherein the CTC generates a sequence of symbols – labels – col. 5 lines 54-62, with an additional blank output label – col. 5 line 67 – col. 6 line 3 – examiner notes that this additional blank output label creates a different length sequence compared to the input sequence; the CTC calculates a loss function optimizing the total likelihood between source and target – col. 6 lines 28-35 – examiner notes that the interleaving of the blank label, teaches that the .
       .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                            
02/01/2022